           Case 7:16-cv-02554-LMS Document 70 Filed 06/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    A.B., an infant, by his mother and natural guardian,
    DORIS MALDONADO ALVEREZ, and DORIS
    MALDONADO ALVEREZ, individually

                                Plaintiffs,                             16 CV 2554 (LMS)

                 - against –                                                  ORDER

    UNITED STATES OF AMERICA,

                                Defendant.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J. 1

         The undersigned has reviewed Plaintiffs’ counsel’s submissions supporting its motion to

approve an infant compromise order in this case. ECF Nos. 68, 69. These submissions include

unredacted references to the infant in this case, whose identity is confidential pursuant to the

local rules, and sensitive medical records. For that reason, the undersigned respectfully requests

the Clerk of Court to restrict access to ECF Nos. 68 and 69 to the parties in this case, A.B., an

infant, Doris Maldonado Alverez, and the United States of America and their attorneys.



Dated: June 5, 2020
       White Plains, New York                 SO ORDERED,


                                              _____________________________________
                                              Lisa Margaret Smith
                                              United States Magistrate Judge
                                              Southern District of New York




1
 The parties consented to the undersigned’s exercise of jurisdiction over this matter pursuant to
28 U.S.C. § 636(c) on October 17, 2016. ECF No. 15.
